Citation Nr: 0401258	
Decision Date: 01/14/04    Archive Date: 01/22/04

DOCKET NO.  97-00 672	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to an increased evaluation for lumbosacral 
strain, L4-L5 discogenic disease and bulging disc and 
degenerative joint disease of the lumbar spine, currently 
evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel




INTRODUCTION

The veteran had active service from January 1979 to January 
1983.  

This claim comes before the Board of Veterans Appeals (Board) 
on appeal from a May 1995 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in San Juan, 
Puerto Rico, which granted an increased (compensable) 10 
percent evaluation for the veteran's service-connected 
lumbosacral strain, effective from May 1993.  The veteran's 
timely notice of disagreement with that 10 percent evaluation 
was received in May 1995.  Following issuance of a statement 
of the case (SOC) in October 1996, the veteran's timely 
substantive appeal was received in December 1996.  By a 
rating decision prepared in April 1998 and issued to the 
veteran in May 1998, the RO assigned an increased evaluation 
to 20 percent for the veteran's service-connected back 
disability, effective from May 1993.  A supplemental 
statement of the case (SSOC) reflecting the continuation of a 
20 percent evaluation for service-connected lumbosacral 
strain, L4-L5 discogenic disease and bulging disc and 
degenerative joint disease of the lumbar spine, was issued in 
June 2003.

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you, the 
veteran, if further action is required on your part.


REMAND

By a claim submitted in May 1993, the veteran sought an 
increased (compensable) evaluation for service-connected 
lumbosacral strain.  VA examinations were conducted in June 
1994, March 1995, May 1997, and June 1998.  The most recent 
VA examination of record was conducted more than five years 
ago.  It is the Board's opinion that a more recent VA 
examination is required.  The Board further notes that the 
June 1998 examination discussed certain discrepancies in the 
interpretation of magnetic resonance imaging (MRI) 
examinations of the back conducted in 1994 and 1995, without 
reconciling those differences.  Further medical discussion 
and opinion to reconcile those discrepancies, to include 
discussion of more recent MRI examinations, if any, is 
required.

Moreover, the June 1998 VA examination states that the 
veteran was receiving a series of epidural injections at the 
time of the VA examination.  Reports of such treatment are 
not associated with the claims file.  The most recent VA 
treatment note associated with the claims file, other than 
the report of the June 1998 VA examination, is dated in 1995.  
More recent private clinical records, including some private 
clinical records dated in 1997, are of record.  However, it 
appears that there are additional clinical records available.  
The veteran should be afforded the opportunity to identify 
more recent records as part of this REMAND.

The Board notes that the veteran was provided notice of 
enactment of the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), and 
notice of the provisions of that Act, in the June 2003 SSOC.  
However, a June 2003 VCAA notice, which described the 
veteran's responsibilities under the VCAA, and described VA 
duty to assist the veteran, including what evidence VA was 
responsible to obtain, noted that the notice was in regard to 
"Your claim for benefits, which we received on June 19, 
2003."  As the veteran is entitled to notice regarding the 
May 1993 claim on appeal, which remained pending after the 
enactment of the VCAA, it is the Board's opinion that a 
corrected notice complying with the VCAA should be provided 
to the veteran, to avoid any misunderstanding on his part.

The Board also notes that, during the pendency of the 
veteran's appeal, the criteria used to evaluate degenerative 
disc disease, 38 C.F.R. § 4.71a, Diagnostic Code 5293, the 
regulation governing evaluation of disc disease, was revised, 
effective September 23, 2002.  See 67 Fed. Reg. 54,345-54,349 
(Aug. 22, 2002).  The criteria governing evaluation of the 
spine were revised, effective September 26, 2003, with 
Diagnostic Code 5293 renumbered and revised at 38 C.F.R. 
§ 4.71a, Diagnostic Code 5243.  See 68 Fed. Reg. 51,454-
51,456 (Aug. 27, 2003).  As appropriate, the veteran should 
be notified of the applicable criteria, as revised.

The Board notes that, subsequent to the RO's determinations 
in this case, the United States Court of Appeals for the 
Federal Circuit has determined that a claimant must be 
provided with explicit notice of enactment of the VCAA and 
all provisions of that Act, and of the veteran's rights and 
responsibilities, and notice as to the time allowed for 
submission of evidence.  E.g., Disabled American Veterans, 
et. al. v. Secretary of Department of Veterans Affairs, 327 
F.3d 1339 (Fed. Cir. 2003); Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  Given these decisions, the VCAA 
requirements must be addressed on REMAND.

Finally, the Board notes that, in his December 1996 
substantive appeal, the veteran requested a hearing before 
the RO, but later submitted a written statement in May 1997 
which cancelled the hearing request.  However, in a 
subsequent statement, the veteran stated he is entitled to a 
"board."  This request, which was submitted in Spanish, is 
not date stamped, although documents near it in the claims 
file are date stamped as received in September 1998.  The 
intent of this request is not clear.  The veteran should be 
asked to clarify, in writing, whether he is requesting a 
hearing before the RO, a hearing before the Board, or 
something else.  

Accordingly, the case is remanded for the following action:

1.  The veteran should be specifically 
advised of the evidence required to 
substantiate his claim for an increased 
evaluation for his service-connected back 
disability, including notification of the 
revised criteria for evaluating spinal 
disabilities under Diagnostic Code 5293, 
and of the revision of that revised 
Diagnostic Code effective in September 
2003, (Diagnostic Code 5243).  The 
veteran should be advised as to the 
effective date of each set of criteria.    

The veteran should again be advised of 
his responsibilities under the VCAA, and 
of VA's duties and responsibilities, and 
should be specifically advised that this 
notice pertains to his May 1993 claim for 
an increased evaluation for his service-
connected back disability, since that 
claim, revised to reflect that the 
veteran seeks an increased evaluation in 
excess of 20 percent, remains pending on 
appeal. 

Any notice given, or action taken 
thereafter, must comply with current law, 
including notice to the veteran as to the 
period of time in which he may timely 
submit or identify evidence which might 
substantiate his claim.  

2.  The veteran should be asked to 
clarify his request, in a statement 
apparently received in about September 
1998, that he is entitled to a "board."  
Further action as necessary should be 
undertaken which the veteran provides 
this clarification.

3.  The veteran should be afforded an 
opportunity to submit or identify 
evidence since June 1998 which might be 
relevant to substantiate his claim, 
including alternative evidence regarding 
the disability at issue, such as 
employment medical examinations or 
employment clinical records, or the like.  

4.  The veteran should be asked if he has 
been treated at a VA Medical Center 
(VAMC) for the service-connected lumbar 
strain since June 1998.  Clinical records 
should be obtained from any identified 
VAMC from June 1998 to the present.

5.  An attempt should be made to obtain 
the private clinical records identified 
in the June 1998 VA examination, as well 
as any other private clinical treatment 
records from June 1998 to the present.  

6.  The veteran should be afforded VA 
examination of the spine to determine the 
severity of the service-connected back 
disorder.  The claims folder should be 
sent to the examiner for review.  The 
examiner should review the clinical 
records associated with the claims file, 
including the history in service and 
relevant post-service clinical records.  
The examiner should provide a diagnosis 
for each back disorder currently present.  
If the veteran has any current back 
disorder which is not etiologically 
related to the veteran's service-
connected lumbosacral back strain, the 
examiner should so state, and should 
differentiate and distinguish the 
symptoms and disability factors due to 
each disorder.  The examiner should state 
the basis (rationale) for the conclusions 
reached.  The examiner should discuss the 
MRI examinations of record and explain 
the significance of those MRI 
examinations in relationship to the 
current severity of the veteran's 
service-connected disability.  Any 
opinions expressed by the examiner must 
be accompanied by a complete rationale.

7.  After the development described above 
has been conducted, the RO should 
determine whether any other development 
is warranted.  After further development 
as may be subsequently deemed necessary 
is undertaken, the veteran's claim should 
be readjudicated, taking into 
consideration revised rating criteria for 
the spine.  If any decision remains 
adverse to the veteran, he and his 
representative should be furnished a 
SSOC.  The veteran and his representative 
should be afforded an appropriate period 
of time for response.

Thereafter, the case should be returned to the Board, if in 
order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	BARBARA B. COPELAND
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).

